DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 6-8, 18-19, and 24-26 have been amended. Claims 1-26 are currently pending. 

Response to Arguments

Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive.

Regarding Applicant’s arguments that Hundal in view of Yun does no teach “wherein when the switching circuit is enabled, the switching circuit only receives display port data outputted from the universal serial bus interface including the at least one second display port data” of newly amended claim 1, the Examiner respectfully disagrees. 

Hundal discloses a USB/Displayport extension device (Fig. 1, 104 UFP Device and 106 DFP Device) that connects a USB/Displayport Sink (Fig. 1, 108) with a host device containing a USB host and Video Source (Fig. 1, 102) and that the USB/Displayport extension device contains a single USB connector (See Hundal: Fig. 1, USB Type-C connector 126) that receives a concurrent USB and Displayport signal ([0033], “Type-C negotiation engine 124 configures a MUX of the USB Type-C downstream facing port 126 to use a configuration that is supported by both the USB and DisplayPort sink device 108 and the DFP device 106”) from the USB/Displayport Sink Device (Fig. 1, 108). Hundal further discloses that a multiplexer switch of the single USB connector (Fig. 1, 126; [0029], “the DFP device 106 first configures the MUX of the USB Type-C downstream facing port 126 to obtain as much information as possible from the USB and DisplayPort sink device 108 about its capabilities, and then optionally reconfigures the MUX of the USB Type-C downstream facing port 126 as appropriate to handle signals actually provided by the host device 102”) receives either a signal from the USB device (Fig. 1, 132) or the Displayport sink (Fig. 1, 136) of the USB/Displayport Sink device (Fig. 1, 108) and outputs the respect signals to either a USB port (Fig. 1, 122) or a video extension port (Fig. 1, 130; [0019], “USB and DisplayPort sink device 108 provides connectivity to both the USB device or hub 132 and the DisplayPort sink 136 via a single USB Type-C upstream facing port 134… the USB and DisplayPort sink device 108 may support concurrent USB and DisplayPort connectivity”). While Applicant argues that the multiplexer switch in Hundal does not only receive the Displayport signal when the switch is enabled, Hundal discloses that the multiplexer switch can be reconfigured (i.e. “enabled”) so that only Displayport signals are received/output from the single USB connector ([0037], “the UFP device 104 may determine whether or not SuperSpeed communication (i.e., USB 3.0 or 3.1 communication and/or the like) is supported by the host device 102.  If not, the Type-C negotiation engine 124 may reconfigure the Type-C connection to use an Alternate Mode with four lanes of DisplayPort information and no SuperSpeed information to provide additional bandwidth for use by DisplayPort”). Thus, by reconfiguring the USB port in Fig. 1, 126, only Displayport signals and pins of the single USB connector are used. 
Hundal does not explicitly teach the USB signal being converted to Displayport and being sent to the aforementioned output Displayport interface, thus the secondary reference Yun was incorporated to disclose a USB switching hub (See Yun: Figure 3) that can receive both a Display signal (Fig. 3, 314, DVI Port) and a USB signal (Fig. 3, 316), decode the USB signal into a Display signal (Fig. 3, 330 Circuit Containing Decoder 332), and send the decoded signal and the direct Display signal to a switch (Fig. 3, 342) which decides which signal to output to an output Display interface (Fig. 3, 352). While Applicant argues that Yun does not teach a switch receiving only display port data output from the USB interface, Yun does disclose that the USB signal from the USB port (Fig. 3, 316) contains a Displayport signal ([0069], decoder 332 decodes a video signal among the USB standard signal transmitted from the USB hub 322, and transmits the decoded video signal to the signal converting unit 336). Since Hundal already teaches only receiving/transmitting USB signals, combining the teachings of Hundal with the teachings of Yun, one would yield a single USB connector multiplexer switch that can be configured to receive/output only Displayport pins/signals (as taught by Hundal: Paragraph [0037]), wherein the multiplexer switch only receives signals from either a DVI port or a USB port (as taught by Yun: [0072], “switching unit 342 switches one of a video signal transmitted from the DVI port 314 and a video signal transmitted from the signal converting unit 336, and outputs the switched signal to the signal processing unit 344”). 

Regarding Applicant’s arguments that Hundal in view of Yun does not teach “a display port interface circuit, coupled to a display port sink device through a display port connector” of newly amended claim 1, the Examiner respectfully disagrees. 

Hundal discloses a display port interface circuit (Fig. 1, 130, Video Extension Engine) that couples to a display port connector (Fig. 1, 120, Video Extension Engine), wherein the display port connector is further coupled to a video source (Fig. 1, 103, Video Source). 
While Applicant argues that Hundal teaches a display port interface circuit coupled to a video source via the display port connector, yet the newly amended claim limitations state that the display port interface circuit couples to a video sink via the display port connector, a new citation from the reference Hundal2 (which was cited in the previous Office Action) in light of the amendments has been disclosed. Hundal2 discloses that a Displayport/USB device can have a Displayport sink/source device (See Hundal2: Fig. 3, 318; [0031], “DisplayPort sink/source 318 may be coupled to a DisplayPort sink via a DisplayPort cable (or via any other suitable technique), and the USB downstream facing port 322 may be coupled to a USB device or hub via a USB cable (or via any other suitable technique)”) and that the Displayport device on the opposing side can also be either a sink/source device (Fig. 3, 312; [0032], “some portions of the switching devices 315, 321 (or the logic thereof) may be embedded within the respective USB upstream facing port 316, USB downstream facing port 322, DisplayPort sink/source 312, or DisplayPort sink/source 318”). Thus, by combining Hundal with Hundal 2, one would yield a single USB connector (as taught by Hundal, See Figure 1) that can be coupled to a host device (see Hundal Fig. 1, 102) that can contain a video sink device (as taught by Hundal2, See Fig. 3 Interchangeability between Sink/Source functions). 

See Detailed Rejection Below. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-8, 18-20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hundal (US 2016/0127671) in view of Yun (US 2012/0307143) in further view of Hundal (US 2016/0112711), herein Hundal2.

Regarding claim 1, Hundal teaches a connection interface conversion chip (Fig. 1, 106, DFP Device; Paragraph 0014, a downstream facing port device 106 (also called a DFP device, or in some cases, a remote extender or REX)), comprising: a universal serial bus interface Fig. 1, 126, USB Interface Circuit), suitable for coupling to a universal serial bus connector (Fig. 1, 134, USB Connector); a display port interface circuit (Fig. 1, 130, Display Port Interface Circuit), coupled to a display port source device (Fig. 1, 103, Video Source) through a display port connector (Fig. 1, 120, Display Port Connector); a universal serial bus core circuit (Fig. 1, 124, Type-C Negotiation Engine), coupled to the universal serial bus interface circuit and the display port interface circuit (Paragraph 0033, configuring conductors means that the Type-C negotiation engine 124 configures a MUX of the USB Type-C downstream facing port 126 to use a configuration that is supported by both the USB and DisplayPort sink device 108 and the DFP device 106); and a switching circuit, coupled to the universal serial bus interface circuit and the display port interface circuit (Fig. 1, 126 Containing Mux; Paragraph 0033, DisplayPort sink device 108 and the DFP device 106, and sends one or more USB PD structured vendor defined messages to configure a MUX of the USB Type-C upstream facing port 134 to use a corresponding configuration), wherein in a first operation mode, at least one universal serial bus signal pair received by the universal serial bus connector is transmitted to the universal serial bus core circuit through the universal serial bus interface circuit (Fig. 1, 122, USB Extension Engine; Paragraph 0026, the USB extension engine 114 and the video extension engine 120 may share an extension medium interface to transmit and receive information on the extension medium, as may the USB extension engine 122 and the video extension engine 130); and wherein in a second operation mode, at least one second display port data received by the universal serial bus connector (Fig. 1, USB Type-C Connection; Paragraph 0019, USB and DisplayPort sink device 108 provides connectivity to both the USB device or hub 132 and the DisplayPort sink 136 via a single USB Type-C upstream facing port 134… the USB and DisplayPort sink device 108 may support concurrent USB and DisplayPort connectivity) is transmitted to the display port connector through the universal serial bus interface circuit (Fig. 1, 128; Paragraph 0022, the DisplayPort proxy engine 128 may simply forward information to and from the host device 102, if the host device 102 supports DisplayPort-compatible communication), the switching circuit and the display port interface circuit (Fig. 2 Flowchart for Figure 1, 209 Configure conductors from USB to Displayport; Paragraph 0033, if the USB Type-C upstream facing port 134 indicates that it supports an alternate mode that provides USB 2.0, USB 3.0, and two lanes of DisplayPort information; the Type-C negotiation engine 124 will choose that mode over a mode that communicates four lanes of DisplayPort only or a mode that only communicates USB information), wherein when the switching circuit is enabled (Paragraph 0037, block 218, the Type-C negotiation engine 124 reconfigures the conductors of the Type-C connection between the USB Type-C downstream facing port 126 and the USB Type-C upstream facing port 134 based on the USB and video capabilities of the host device 102), the switching circuit only receives display port data outputted from the universal serial bus interface circuit including at least one second display port data (Paragraph 0037, the UFP device 104 may determine whether or not SuperSpeed communication (i.e., USB 3.0 or 3.1 communication and/or the like) is supported by the host device 102.  If not, the Type-C negotiation engine 124 may reconfigure the Type-C connection to use an Alternate Mode with four lanes of DisplayPort information and no SuperSpeed information to provide additional bandwidth for use by DisplayPort). 
Hundal teaches a USB extension bridge that transmits USB and Displayport protocol signals via a single USB interface to be transmitted to separate USB and Displayport output 
Yun teaches a switching circuit (Fig. 3, 342), coupled to the universal serial bus interface circuit (Fig. 3, 316, USB Port) and the display port interface circuit (Fig. 3, 352, Video Output Port), wherein in a first operation mode, at least one universal serial bus signal pair received by the universal serial bus connector (Paragraph 0061, first USB port 316 is connected with the computer 110 through a USB cable, and receives a USB standard signal from the computer) is transmitted to the universal serial bus core circuit (Fig. 3, 330 Circuit Containing Decoder 332; Paragraph 0069, decoder 332 decodes a video signal among the USB standard signal transmitted from the USB hub 322, and transmits the decoded video signal to the signal converting unit 336) through the universal serial bus interface circuit (Fig. 3, 310, Interface Port Circuits), the universal serial bus signal pair is decoded to generate display port data by the universal serial bus core circuit (Paragraph 0069, transmits the stored USB standard signal to the decoder 332, or may temporarily store the video signal decoded at the decoder 332, and transmit the stored signal to the signal converting unit 336), and the display port data is transmitted to the display port connector by the display port interface circuit (Paragraph 0072, switching unit 342 switches one of a video signal transmitted from the DVI port 314 and a video signal transmitted from the signal converting unit 336, and outputs the switched signal to the signal processing unit 344… Paragraph 0075, signal processing unit 344 transmits one of the video signals to a video output port); and in a second operation mode, the display port data received is transmitted to the display port connector, the switching circuit and the display port interface circuit (Paragraph 0073, switching unit 342 performs a switch operation according to a `connector priority`.  The `connector priority` determines which of a video signal transmitted from the DVI port 314 and a video signal transmitted from the USB port is displayed).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Hundal to incorporate the teachings of Yun and include USB data signal conversions and a switch to select the display port signals or the converted USB display signals.
One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of USB devices as display data devices, thus increasing the capabilities of the display system of Hundal without requiring the addition of multiple display dedicated circuitry (See Yun: Paragraphs 0006-0008).
Hundal teaches a Displayport interface circuit coupling to a Displayport connector which further couples to a video source. Hundal does not explicitly teach the Displayport Interface circuit coupling to a Displayport connector that further couples to a video sink via the Displayport connector. 
Hundal2 discloses an interface circuit coupled to a display port sink device through a port connector (Fig. 3, Displayport Sink/Source 312; Paragraph 0030, The DisplayPort sink/source 312 is coupled to the DisplayPort source 308 using a DisplayPort cable (or any other suitable technique), and, to the DisplayPort source 308, acts as a DisplayPort sink before retransmitting the DisplayPort information as a DisplayPort source). 

One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of enhancing the capabilities of the Displayport system with dual-functionality while reducing the amount of circuitry that is required to implement multiple sources/sinks (See Hundal2: Paragraph 0021).

Regarding claim 2, Hundal in view of Yun in further view of Hundal2 teaches the chip of claim 1. Hundal further teaches wherein the universal serial bus connector comprises a USB-C connector (Fig. 1, USB Type-C; Paragraph 0014, FIG. 1 is a block diagram that illustrates an exemplary embodiment of a system for enabling communication over an extension medium between a legacy host device and a USB and DisplayPort sink device having a USB Type-C receptacle). 

Regarding claim 4, Hundal in view of Yun in further view of Hundal2 teaches the chip of claim 1. Hundal does not explicitly teach disabling the switch in the first mode of operation.
Yun discloses wherein the switching circuit is disabled in the first operation mode (Paragraph 0073, switching unit 342 performs a switch operation according to a `connector priority`.  The `connector priority` determines which of a video signal transmitted from the DVI port 314 and a video signal transmitted from the USB port is displayed; i.e. switch is disconnected and disabled for one of the video signal sources).

One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of USB devices as display data devices, thus increasing the capabilities of the display system of Hundal without requiring the addition of multiple display dedicated circuitry (See Yun: Paragraphs 0006-0008).

Regarding claim 5, Hundal in view of Yun in further view of Hundal2 teaches the chip of claim 1. Hundal does not teach wherein the pins of the USB connector and the Display port connector.
Hundal2 teaches wherein the universal serial bus interface circuit (Fig. 1A, 108, USB Type-C Receptacle) is suitable for at least coupling to a first transmitting pin pair (Fig. 1A, A2, TX1+), a first receiving pin pair (Fig. 1A, B10, RX1-), a second transmitting pin pair (Fig. 1A, A3, TX1-) and a second receiving pin pair (Fig. 1A, RX1+) of the universal serial bus connector (Paragraph 0024, Upon connection of a plug to the USB Type-C receptacle 108 and detection of plug orientation and cable twist), and the display port interface circuit (Fig. 1A, 102, Displayport) is suitable for at least coupling to a first channel pin pair (Fig. 1A, L0+/-), a second channel pin pair (Fig. 1A, L1 +/-), a third channel pin pair (Fig. 1A, L2 +/-) and a fourth channel pin pair (Fig. 1A, L3 +/-) of the display port connector (Paragraph 0023, the DisplayPort GPU 102 provides four lanes of DisplayPort output, each of which is transmitted using a separate differential pair (L0+/L0-; L1+/L1-; L2+/L2-; L3+/L3-)).

One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of satisfying the requirements for USB Type-C superspeed interfaces and Displayport interfaces, thus enabling the use of interfaces that are commonly used and well-known in the industry (See Paragraphs 0022 & 0023). 

Regarding claim 6, Hundal in view of Yun in further view of Hundal2 teaches the chip of claim 5. Hundal teaches wherein in the first operation mode, the universal serial bus signal pair (Fig. 1, 134, USB Type-C Port transmitting data) received by the universal serial bus connector is transmitted to the universal serial bus core circuit (Fig. 1, 124) through the universal serial bus interface circuit (Fig. 1, 126). Hundal does not explicitly teach decoding of the USB data.
Yun teaches wherein in the first operation mode, the universal serial bus signal pair received is decoded to generate the first display port data by the universal serial bus core circuit (Fig. 3, 332, Decoder), and the first display port data is transmitted to the display port connector by the display port interface circuit (Paragraph 0072, switching unit 342 switches one of a video signal transmitted from the DVI port 314 and a video signal transmitted from the signal converting unit 336, and outputs the switched signal to the signal processing unit 344).

One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of USB devices as display data devices, thus increasing the capabilities of the display system of Hundal without requiring the addition of multiple display dedicated circuitry (See Yun: Paragraphs 0006-0008).
Hundal does not explicitly teach the pins of the USB connector and the display port interface. 
Hundal2 teaches wherein in the first operation mode, the universal serial bus signal pair received by the first receiving pin pair (Fig. 1A, RX1-) and the second receiving pin pair (Fig. 1A, RX1+) of the universal serial bus connector is transmitted to the universal serial bus core circuit through the universal serial bus interface circuit (Fig. 1A, 108, USB Type-C Receptacle), and the display port data (Paragraph 0023, the DisplayPort GPU 102 provides four lanes of DisplayPort output, each of which is transmitted using a separate differential pair (L0+/L0-; L1+/L1-; L2+/L2-; L3+/L3-)) is transmitted to at least one of the first channel pin pair (Fig. 1A, L0-), the second channel pin pair (Fig. 1A, L0+), the third channel pin pair (Fig. 1A, L1-) and the fourth channel pin pair (Fig. 1A, L1+) of the display port connector by the display port interface circuit (Fig. 1A, 102, Displayport).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Hundal to incorporate the teachings of Hundal2 and allow the use 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of satisfying the requirements for USB Type-C superspeed interfaces and Displayport interfaces, thus enabling the use of interfaces that are commonly used and well-known in the industry (See Paragraphs 0022 & 0023). 

Regarding claim 7, Hundal in view of Yun in further view of Hundal2 teaches the chip of claim 5. Hundal does not explicitly teach the pins of the USB connector and the Display port connector.
Hundal2 teaches wherein in the second operation mode, the at least one second display port data received (Paragraph 0026, FIG. 1B illustrates a typical embodiment of a standard computing device 100 configured to transmit full bandwidth DisplayPort information via the USB Type-C receptacle 108) by the first transmitting pin pair (Fig. 1B, TX1 +/-), the first receiving pin pair (Fig. 1B, RX1 +/-), the second transmitting pin pair (Fig. 1B, TX2 +/-) and the second receiving pin pair (Fig. 1B, RX2 +/-) of the universal serial bus connector (Fig. 1B, Connector to 108) is transmitted to the first channel pin pair (Fig. 1B, L0+/-), the second channel pin pair (Fig. 1B, L1+/-), the third channel pin pair (Fig. 1B, L2+/-) and the fourth channel pin pair (Fig. 1B, L3+/-) of the display port connector (Fig. 1B, Displayport connector to 102) through the universal serial bus interface circuit (Fig. 1B, 108), the switching circuit (Fig. 1B, 106) and the display port interface circuit (Fig. 1B, 102).

One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of satisfying the requirements for USB Type-C superspeed interfaces and Displayport interfaces, thus enabling the use of interfaces that are commonly used and well-known in the industry (See Paragraphs 0022 & 0023). 

Regarding claim 8, Hundal in view of Yun in further view of Hundal2 teaches the chip of claim 5. Hundal wherein in the second operation mode, first universal serial bus data output by the universal serial bus core circuit (Fig. 1, 124, Type-C Negotiation Engine) is transmitted to the universal serial bus interface circuit (Fig. 1, 108, USB/Displayport Sink; Paragraph 0032, Type-C negotiation engine 124 of the DFP device 106 determines cable orientation, negotiates power delivery, and negotiates capabilities with the USB and DisplayPort sink device 108), second universal serial bus data received by the universal serial bus connector is transmitted to the universal serial bus core circuit through the universal serial bus interface circuit (Fig. 1, 126, Cable for bidirectional communication; Paragraph 0020, DFP device 106 includes a USB Type-C downstream facing port 126.  The USB Type-C downstream facing port 126 is coupled to a USB Type-C upstream facing port 134 of the USB and DisplayPort sink device 108 via a cable), and the at least one second display port data (Fig. 1, Multiple communications; Paragraph 0021, DFP device 106 may support multiple configurations and multiple different types of data transfer via the USB Type-C downstream facing port 126) received by the universal serial bus connector is transmitted to the display port connector through the universal serial bus interface circuit, the switching circuit and the display port interface circuit (Fig. 1, 128; Paragraph 0022, the DisplayPort proxy engine 128 may simply forward information to and from the host device 102, if the host device 102 supports DisplayPort-compatible communication). Hundal does not explicitly teach the pins of the USB connector and the Displayport connector. 
Hundal2 teaches wherein in the second operation mode, first universal serial bus data output is transmitted to the first transmitting pin pair of the universal serial bus connector (Fig. 1A, Connector to RX1) through the universal serial bus interface circuit (Fig. 1A, RX1 +/-), second universal serial bus data received (Paragraph 0023, USB host controller 104 provides a SuperSpeed transmit differential pair (TX+/TX-), a SuperSpeed receive differential pair (RX+/RX-), and a USB 2.0 differential pair (D+/D-)) by the first receiving pin pair of the universal serial bus connector (Fig. 1A, Connector to TX1) is transmitted through the universal serial bus interface circuit (Fig. 1A, TX1 +/-), and the display port data received by at least one of the second transmitting pin pair (Fig. 1A, RX2 +/-) and the second receiving pin pair of the universal serial bus connector (Fig. 1A, TX2 +/-) is transmitted to at least one of the first channel pin pair (Fig. 1A, L0+/-), the second channel pin pair (Fig. 1A, L1+/-), the third channel pin pair (Fig. 1A, L2+/-) and the fourth channel pin pair (Fig. 1A, L3+/-) of the display port connector through the universal serial bus interface circuit, the switching circuit and the display port interface circuit (Paragraph 0026, FIGURE 1A allows for concurrent operation of DisplayPort and SuperSpeed via the USB Type-C receptacle).

One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of satisfying the requirements for USB Type-C superspeed interfaces and Displayport interfaces, thus enabling the use of interfaces that are commonly used and well-known in the industry (See Paragraphs 0022 & 0023). 

Regarding claim 18, Hundal teaches a connection interface conversion device (Fig. 1, Device System), comprising: a universal serial bus connector (Fig. 1, 134, USB Connector); a display port connector (Fig. 1, 120, Display Port Connector); and a connection interface connection chip (Fig. 1, 106, DFP Device; Paragraph 0014, a downstream facing port device 106 (also called a DFP device, or in some cases, a remote extender or REX)), comprising: a universal serial bus interface circuit (Fig. 1, 126, USB Interface Circuit), suitable for coupling to the universal serial bus connector (Fig. 1, 134, USB Connector); a display port interface circuit (Fig. 1, 130, Display Port Interface Circuit), coupled to a display port source device (Fig. 1, 103, Source) through a display port connector (Fig. 1, 120, Display Port Connector); a universal serial bus core circuit (Fig. 1, 124, Type-C Negotiation Engine), coupled to the universal serial bus interface circuit and the display port interface circuit (Paragraph 0033, configuring conductors means that the Type-C negotiation engine 124 configures a MUX of the USB Type-C downstream facing port 126 to use a configuration that is supported by both the USB and DisplayPort sink device 108 and the DFP device 106); and a switching circuit, coupled to the universal serial bus interface circuit and the display port interface circuit (Fig. 1, 126 Containing Mux; Paragraph 0033, DisplayPort sink device 108 and the DFP device 106, and sends one or more USB PD structured vendor defined messages to configure a MUX of the USB Type-C upstream facing port 134 to use a corresponding configuration), wherein in a first operation mode, at least one universal serial bus signal pair received by the universal serial bus connector is transmitted to the universal serial bus core circuit through the universal serial bus interface circuit (Fig. 1, 122, USB Extension Engine; Paragraph 0026, the USB extension engine 114 and the video extension engine 120 may share an extension medium interface to transmit and receive information on the extension medium, as may the USB extension engine 122 and the video extension engine 130); and wherein in a second operation mode, the at least one second display port data received by the universal serial bus connector (Fig. 1, USB Type-C Connection; Paragraph 0019, USB and DisplayPort sink device 108 provides connectivity to both the USB device or hub 132 and the DisplayPort sink 136 via a single USB Type-C upstream facing port 134… the USB and DisplayPort sink device 108 may support concurrent USB and DisplayPort connectivity) is transmitted to the display port connector through the universal serial bus interface circuit (Fig. 1, 128; Paragraph 0022, the DisplayPort proxy engine 128 may simply forward information to and from the host device 102, if the host device 102 supports DisplayPort-compatible communication), the switching circuit and the display port interface circuit (Fig. 2 Flowchart for Figure 1, 209 Configure conductors from USB to Displayport; Paragraph 0033, if the USB Type-C upstream facing port 134 indicates that it supports an alternate mode that provides USB 2.0, USB 3.0, and two lanes of DisplayPort information; the Type-C negotiation engine 124 will choose that mode over a mode that communicates four lanes of DisplayPort only or a mode that only communicates USB information), wherein when the switching circuit is enabled (Paragraph 0037, block 218, the Type-C negotiation engine 124 reconfigures the conductors of the Type-C connection between the USB Type-C downstream facing port 126 and the USB Type-C upstream facing port 134 based on the USB and video capabilities of the host device 102), the switching circuit only receives display port data outputted from the universal serial bus interface circuit including at least one second display port data (Paragraph 0037, the UFP device 104 may determine whether or not SuperSpeed communication (i.e., USB 3.0 or 3.1 communication and/or the like) is supported by the host device 102.  If not, the Type-C negotiation engine 124 may reconfigure the Type-C connection to use an Alternate Mode with four lanes of DisplayPort information and no SuperSpeed information to provide additional bandwidth for use by DisplayPort). 
Hundal teaches a USB extension bridge that transmits USB and Displayport protocol signals via a single USB interface to be transmitted to separate USB and Displayport output ports. Hundal does not explicitly teach converting the USB protocol signals into Displayport protocol signals and transmitting the converted signals to the Displayport output port. 
Yun teaches a switching circuit (Fig. 3, 342), coupled to the universal serial bus interface circuit (Fig. 3, 316, USB Port) and the display port interface circuit (Fig. 3, 352, Video Output Port), wherein in a first operation mode, at least one universal serial bus signal pair received by the universal serial bus connector (Paragraph 0061, first USB port 316 is connected with the computer 110 through a USB cable, and receives a USB standard signal from the computer) is transmitted to the universal serial bus core circuit (Fig. 3, 330 Circuit Containing Decoder 332; Paragraph 0069, decoder 332 decodes a video signal among the USB standard signal transmitted from the USB hub 322, and transmits the decoded video signal to the signal converting unit 336) through the universal serial bus interface circuit (Fig. 3, 310, Interface Port Circuits), the universal serial bus signal pair is decoded to generate display port data by the universal serial bus core circuit (Paragraph 0069, transmits the stored USB standard signal to the decoder 332, or may temporarily store the video signal decoded at the decoder 332, and transmit the stored signal to the signal converting unit 336), and the display port data is transmitted to the display port connector by the display port interface circuit (Paragraph 0072, switching unit 342 switches one of a video signal transmitted from the DVI port 314 and a video signal transmitted from the signal converting unit 336, and outputs the switched signal to the signal processing unit 344… Paragraph 0075, signal processing unit 344 transmits one of the video signals to a video output port); and in a second operation mode, the display port data received is transmitted to the display port connector, the switching circuit and the display port interface circuit (Paragraph 0073, switching unit 342 performs a switch operation according to a `connector priority`.  The `connector priority` determines which of a video signal transmitted from the DVI port 314 and a video signal transmitted from the USB port is displayed).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Hundal to incorporate the teachings of Yun and include USB data signal conversions and a switch to select the display port signals or the converted USB display signals.
See Yun: Paragraphs 0006-0008).
Hundal teaches a Displayport interface circuit coupling to a Displayport connector which further couples to a video source. Hundal does not explicitly teach the Displayport Interface circuit coupling to a Displayport connector that further couples to a video sink via the Displayport connector. 
Hundal2 discloses an interface circuit coupled to a display port sink device through a port connector (Fig. 3, Displayport Sink/Source 312; Paragraph 0030, The DisplayPort sink/source 312 is coupled to the DisplayPort source 308 using a DisplayPort cable (or any other suitable technique), and, to the DisplayPort source 308, acts as a DisplayPort sink before retransmitting the DisplayPort information as a DisplayPort source). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Hundal to incorporate the teachings of Hundal2 and include both Displayport Source and Sink functionality within the Displayport Source device of Hundal.
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of enhancing the capabilities of the Displayport system with dual-functionality while reducing the amount of circuitry that is required to implement multiple sources/sinks (See Hundal2: Paragraph 0021).

Regarding claim 19, Hundal teaches an operation method of a connection conversion hip (Fig. 1, 106, DFP Device; Paragraph 0014, a downstream facing port device 106 (also called a DFP device, or in some cases, a remote extender or REX)), the connection conversion chip comprising a universal serial bus interface circuit (Fig. 1, 126, USB Interface Circuit), a display port interface circuit (Fig. 1, 130, Display Port Interface Circuit), a universal serial bus core circuit (Fig. 1, 124, Type-C Negotiation Engine), and a switching circuit, the universal serial bus interface circuit (Fig. 1, 126, USB Interface Circuit) being suitable for coupling to a universal serial bus connector (Fig. 1, 134, USB Connector); the display port interface circuit (Fig. 1, 130, Display Port Interface Circuit) being coupled to a display port source device (Fig. 1, 103) a through a display port connector (Fig. 1, 120, Display Port Connector); the operation method comprising: in a first operation mode, transmitting at least one universal serial bus signal pair received by the universal serial bus connector to the universal serial bus core circuit through the universal serial bus interface circuit (Fig. 1, 122, USB Extension Engine; Paragraph 0026, the USB extension engine 114 and the video extension engine 120 may share an extension medium interface to transmit and receive information on the extension medium, as may the USB extension engine 122 and the video extension engine 130); and in a second operation mode, transmitting at least one second display port data received by the universal serial bus connector (Fig. 1, USB Type-C Connection; Paragraph 0019, USB and DisplayPort sink device 108 provides connectivity to both the USB device or hub 132 and the DisplayPort sink 136 via a single USB Type-C upstream facing port 134… the USB and DisplayPort sink device 108 may support concurrent USB and DisplayPort connectivity) to the display pot connector through the universal serial bus interface circuit (Fig. 1, 128; Paragraph 0022, the DisplayPort proxy engine 128 may simply forward information to and from the host device 102, if the host device 102 supports DisplayPort-compatible communication), the switching circuit and the display port interface circuit (Fig. 2 Flowchart for Figure 1, 209 Configure conductors from USB to Displayport; Paragraph 0033, if the USB Type-C upstream facing port 134 indicates that it supports an alternate mode that provides USB 2.0, USB 3.0, and two lanes of DisplayPort information; the Type-C negotiation engine 124 will choose that mode over a mode that communicates four lanes of DisplayPort only or a mode that only communicates USB information), wherein when the switching circuit is enabled (Paragraph 0037, block 218, the Type-C negotiation engine 124 reconfigures the conductors of the Type-C connection between the USB Type-C downstream facing port 126 and the USB Type-C upstream facing port 134 based on the USB and video capabilities of the host device 102), the switching circuit only receives display port data outputted from the universal serial bus interface circuit including at least one second display port data (Paragraph 0037, the UFP device 104 may determine whether or not SuperSpeed communication (i.e., USB 3.0 or 3.1 communication and/or the like) is supported by the host device 102.  If not, the Type-C negotiation engine 124 may reconfigure the Type-C connection to use an Alternate Mode with four lanes of DisplayPort information and no SuperSpeed information to provide additional bandwidth for use by DisplayPort). 
Hundal teaches a USB extension bridge that transmits USB and Displayport protocol signals via a single USB interface to be transmitted to separate USB and Displayport output ports. Hundal does not explicitly teach converting the USB protocol signals into Displayport protocol signals and transmitting the converted signals to the Displayport output port. 
Fig. 3, 342), the method comprising: in a first operation mode transmitting at least one universal serial bus signal pair received by the universal serial bus connector (Paragraph 0061, first USB port 316 is connected with the computer 110 through a USB cable, and receives a USB standard signal from the computer) to the universal serial bus core circuit (Fig. 3, 330 Circuit Containing Decoder 332; Paragraph 0069, decoder 332 decodes a video signal among the USB standard signal transmitted from the USB hub 322, and transmits the decoded video signal to the signal converting unit 336) through the universal serial bus interface circuit (Fig. 3, 310, Interface Port Circuits), decoding the at least one universal serial bus signal pair to generate a first display port data by the universal serial bus core circuit (Paragraph 0069, transmits the stored USB standard signal to the decoder 332, or may temporarily store the video signal decoded at the decoder 332, and transmit the stored signal to the signal converting unit 336), and transmitting the display port data to the display port connector by the display port interface circuit (Paragraph 0072, switching unit 342 switches one of a video signal transmitted from the DVI port 314 and a video signal transmitted from the signal converting unit 336, and outputs the switched signal to the signal processing unit 344… Paragraph 0075, signal processing unit 344 transmits one of the video signals to a video output port); and in a second operation mode, transmitting the display port data to the display port connector through the universal serial bus interface, the switching interface and the display port interface circuit (Paragraph 0073, switching unit 342 performs a switch operation according to a `connector priority`.  The `connector priority` determines which of a video signal transmitted from the DVI port 314 and a video signal transmitted from the USB port is displayed).

One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of USB devices as display data devices, thus increasing the capabilities of the display system of Hundal without requiring the addition of multiple display dedicated circuitry (See Yun: Paragraphs 0006-0008).
Hundal teaches a Displayport interface circuit coupling to a Displayport connector which further couples to a video source. Hundal does not explicitly teach the Displayport Interface circuit coupling to a Displayport connector that further couples to a video sink via the Displayport connector. 
Hundal2 discloses an interface circuit coupled to a display port sink device through a port connector (Fig. 3, Displayport Sink/Source 312; Paragraph 0030, The DisplayPort sink/source 312 is coupled to the DisplayPort source 308 using a DisplayPort cable (or any other suitable technique), and, to the DisplayPort source 308, acts as a DisplayPort sink before retransmitting the DisplayPort information as a DisplayPort source). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Hundal to incorporate the teachings of Hundal2 and include both Displayport Source and Sink functionality within the Displayport Source device of Hundal.
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of enhancing the capabilities of the Displayport system with dual-See Hundal2: Paragraph 0021).

Regarding claim 20, Hundal in view of Yun in further view of Hundal2 teaches the method of claim 19. Hundal further teaches wherein the universal serial bus connector comprises a USB-C connector (Fig. 1, USB Type-C; Paragraph 0014, FIG. 1 is a block diagram that illustrates an exemplary embodiment of a system for enabling communication over an extension medium between a legacy host device and a USB and DisplayPort sink device having a USB Type-C receptacle). 

Regarding claim 22, Hundal in view of Yun in further view of Hundal2 teaches the method of claim 19. Hundal does not explicitly teach disabling the switch in the first mode of operation.
Yun discloses wherein the switching circuit is disabled in the first operation mode (Paragraph 0073, switching unit 342 performs a switch operation according to a `connector priority`.  The `connector priority` determines which of a video signal transmitted from the DVI port 314 and a video signal transmitted from the USB port is displayed; i.e. switch is disconnected and disabled for one of the video signal sources).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Hundal to incorporate the teachings of Yun and further have the switch disconnect/disable a video signal from the display port signal.
See Yun: Paragraphs 0006-0008).

Regarding claim 23, Hundal in view of Yun in further view of Hundal2 teaches the method of claim 19. Hundal does not teach the pins of the USB connector and the Display port connector.
Hundal2 teaches wherein the universal serial bus interface circuit (Fig. 1A, 108, USB Type-C Receptacle) is suitable for at least coupling to a first transmitting pin pair (Fig. 1A, A2, TX1+), a first receiving pin pair (Fig. 1A, B10, RX1-), a second transmitting pin pair (Fig. 1A, A3, TX1-) and a second receiving pin pair (Fig. 1A, RX1+) of the universal serial bus connector (Paragraph 0024, Upon connection of a plug to the USB Type-C receptacle 108 and detection of plug orientation and cable twist), and the display port interface circuit (Fig. 1A, 102, Displayport) is suitable for at least coupling to a first channel pin pair (Fig. 1A, L0+/-), a second channel pin pair (Fig. 1A, L1 +/-), a third channel pin pair (Fig. 1A, L2 +/-) and a fourth channel pin pair (Fig. 1A, L3 +/-) of the display port connector (Paragraph 0023, the DisplayPort GPU 102 provides four lanes of DisplayPort output, each of which is transmitted using a separate differential pair (L0+/L0-; L1+/L1-; L2+/L2-; L3+/L3-)).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Hundal to incorporate the teachings of Hundal2 and allow the use 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of satisfying the requirements for USB Type-C superspeed interfaces and Displayport interfaces, thus enabling the use of interfaces that are commonly used and well-known in the industry (See Paragraphs 0022 & 0023). 

Regarding claim 24, Hundal in view of Yun in further view of Hundal2 teaches the method of claim 23. Hundal teaches in the first operation mode, transmitting the universal serial bus signal pair (Fig. 1, 134, USB Type-C Port transmitting data) received by the universal serial bus connector to the universal serial bus core circuit (Fig. 1, 124) through the universal serial bus interface circuit (Fig. 1, 126). Hundal does not explicitly teach decoding of the USB data.
Yun teaches in the first operation mode, decoding the universal serial bus signal pair received to generate display port data by the universal serial bus core circuit (Fig. 3, 332, Decoder), and the display port data is transmitted to the display port connector by the display port interface circuit (Paragraph 0072, switching unit 342 switches one of a video signal transmitted from the DVI port 314 and a video signal transmitted from the signal converting unit 336, and outputs the switched signal to the signal processing unit 344).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Hundal to incorporate the teachings of Yun and include USB data 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of USB devices as display data devices, thus increasing the capabilities of the display system of Hundal without requiring the addition of multiple display dedicated circuitry (See Yun: Paragraphs 0006-0008).
Hundal does not explicitly teach the pins of the USB connector and the display port interface. 
Hundal2 teaches in the first operation mode, transmitting the universal serial bus signal pair received by the first receiving pin pair (Fig. 1A, RX1-) and the second receiving pin pair (Fig. 1A, RX1+) of the universal serial bus connector to the universal serial bus core circuit through the universal serial bus interface circuit (Fig. 1A, 108, USB Type-C Receptacle), and transmitting the display port data (Paragraph 0023, the DisplayPort GPU 102 provides four lanes of DisplayPort output, each of which is transmitted using a separate differential pair (L0+/L0-; L1+/L1-; L2+/L2-; L3+/L3-)) to at least one of the first channel pin pair (Fig. 1A, L0-), the second channel pin pair (Fig. 1A, L0+), the third channel pin pair (Fig. 1A, L1-) and the fourth channel pin pair (Fig. 1A, L1+) of the display port connector by the display port interface circuit (Fig. 1A, 102, Displayport).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Hundal to incorporate the teachings of Hundal2 and allow the use of the transmitter/receiver pin pairs of the USB interface and four lanes of the Displayport interface.
See Paragraphs 0022 & 0023). 

Regarding claim 25, Hundal in view of Yun in further view of Hundal2 teaches the method of claim 23. Hundal does not explicitly teach the pins of the USB connector and the Display port connector.
Hundal2 teaches further comprising: in the second operation mode, transmitting the display port data received (Paragraph 0026, FIG. 1B illustrates a typical embodiment of a standard computing device 100 configured to transmit full bandwidth DisplayPort information via the USB Type-C receptacle 108) by the first transmitting pin pair (Fig. 1B, TX1 +/-), the first receiving pin pair (Fig. 1B, RX1 +/-), the second transmitting pin pair (Fig. 1B, TX2 +/-) and the second receiving pin pair (Fig. 1B, RX2 +/-) of the universal serial bus connector (Fig. 1B, Connector to 108) to the first channel pin pair (Fig. 1B, L0+/-), the second channel pin pair (Fig. 1B, L1+/-), the third channel pin pair (Fig. 1B, L2+/-) and the fourth channel pin pair (Fig. 1B, L3+/-) of the display port connector (Fig. 1B, Displayport connector to 102) through the universal serial bus interface circuit (Fig. 1B, 108), the switching circuit (Fig. 1B, 106) and the display port interface circuit (Fig. 1B, 102).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Hundal to incorporate the teachings of Hundal2 and allow the use 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of satisfying the requirements for USB Type-C superspeed interfaces and Displayport interfaces, thus enabling the use of interfaces that are commonly used and well-known in the industry (See Paragraphs 0022 & 0023). 

Regarding claim 26, Hundal in view of Yun in further view of Hundal2 teaches the method of claim 23. Hundal in the second operation mode, transmitting first universal serial bus data output by the universal serial bus core circuit (Fig. 1, 124, Type-C Negotiation Engine) to the universal serial bus interface circuit (Fig. 1, 108, USB/Displayport Sink; Paragraph 0032, Type-C negotiation engine 124 of the DFP device 106 determines cable orientation, negotiates power delivery, and negotiates capabilities with the USB and DisplayPort sink device 108); in the second mode, transmitting second universal serial bus data received by the universal serial bus connector to the universal serial bus core circuit through the universal serial bus interface circuit (Fig. 1, 126, Cable for bidirectional communication; Paragraph 0020, DFP device 106 includes a USB Type-C downstream facing port 126.  The USB Type-C downstream facing port 126 is coupled to a USB Type-C upstream facing port 134 of the USB and DisplayPort sink device 108 via a cable); and in the second operation mode, transmitting the display port data received by the universal serial bus connector to the display port connector through the universal serial bus interface circuit, the switching circuit and the display port interface circuit (Fig. 1, 128; Paragraph 0022, the DisplayPort proxy engine 128 may simply forward information to and from the host device 102, if the host device 102 supports DisplayPort-compatible communication). Hundal does not explicitly teach the pins of the USB connector and the Displayport connector. 
Hundal2 teaches in the second operation mode, transmitting first universal serial bus data output to the first transmitting pin pair of the universal serial bus connector (Fig. 1A, Connector to RX1) through the universal serial bus interface circuit (Fig. 1A, RX1 +/-); in the second operation mode, transmitting second universal serial bus data received (Paragraph 0023, USB host controller 104 provides a SuperSpeed transmit differential pair (TX+/TX-), a SuperSpeed receive differential pair (RX+/RX-), and a USB 2.0 differential pair (D+/D-)) by the first receiving pin pair of the universal serial bus connector (Fig. 1A, Connector to TX1) through the universal serial bus interface circuit (Fig. 1A, TX1 +/-); and in the second mode, transmitting the display port data received by at least one of the second transmitting pin pair (Fig. 1A, RX2 +/-) and the second receiving pin pair of the universal serial bus connector (Fig. 1A, TX2 +/-) to at least one of the first channel pin pair (Fig. 1A, L0+/-), the second channel pin pair (Fig. 1A, L1+/-), the third channel pin pair (Fig. 1A, L2+/-) and the fourth channel pin pair (Fig. 1A, L3+/-) of the display port connector through the universal serial bus interface circuit, the switching circuit and the display port interface circuit (Paragraph 0026, FIGURE 1A allows for concurrent operation of DisplayPort and SuperSpeed via the USB Type-C receptacle).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Hundal to incorporate the teachings of Hundal2 and allow the use of the transmitter/receiver pin pairs of the USB interface and four lanes of the Displayport interface.
See Paragraphs 0022 & 0023). 

Claims 3 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hundal (US 2016/0127671) in view of Yun (US 2012/0307143) in further view of Hundal (US 2016/0112711), herein Hundal2, in further view of Raghav (US 2019/0317774).

Regarding claim 3, Hundal in view of Yun in further view of Hundal2 teaches the chip of claim 1. Hundal further teaches the second operation mode comprises a display port alternative mode compliant with USB specification (Paragraph 0019, the USB and DisplayPort sink device 108 may support concurrent USB and DisplayPort connectivity using techniques described in the DisplayPort Alt Mode Standard incorporated above). Hundal does not explicitly teach wherein the first operation mode comprises a display port tunneling protocol compliant with USB 4.0 specification. 
Yun teaches wherein the first operation mode comprises a display port tunneling protocol compliant with USB specification (Paragraph 0069, transmits the stored USB standard signal to the decoder 332, or may temporarily store the video signal decoded at the decoder 332, and transmit the stored signal to the signal converting unit 336).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Hundal to incorporate the teachings of Yun and include USB data 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of USB devices as display data devices, thus increasing the capabilities of the display system of Hundal without requiring the addition of multiple display dedicated circuitry (See Yun: Paragraphs 0006-0008).
Neither Hundal nor Yun explicitly teach the USB 4.0 specification. 
Raghav teaches wherein the first operation mode comprises a display port tunneling protocol compliant with USB 4.0 specification (Paragraph 0026, USB 4.0 Specification introduces the concept of protocol tunneling to USB bus architecture.  Besides tunneling Enhanced SuperSpeed USB (USB3), display tunneling based on DisplayPort (DP) protocol and load/store tunneling based on PCI Express (PCIe) are defined.  These protocol tunnels operate independently over the USB4 transport and physical layers).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Hundal to incorporate the teachings of Raghav and allow the use of USB 4.0 protocol to tunnel the display data over USB for the system of Hundal in view of Yun.
One of ordinary skill in the art would be motivated to make the modifications in order to allow efficient tunneling over USB transport and physical layers, thus decreasing processing requirements and allowing the sharing of multiple protocol schemes over a single link (See Raghav: Paragraphs 0001 & 0026).

Regarding claim 21, Hundal in view of Yun in further view of Hundal2 teaches the method of claim 19. Hundal further teaches the second operation mode comprises a display port alternative mode compliant with USB specification (Paragraph 0019, the USB and DisplayPort sink device 108 may support concurrent USB and DisplayPort connectivity using techniques described in the DisplayPort Alt Mode Standard incorporated above). Hundal does not explicitly teach wherein the first operation mode comprises a display port tunneling protocol compliant with USB 4.0 specification. 
Yun teaches wherein the first operation mode comprises a display port tunneling protocol compliant with USB specification (Paragraph 0069, transmits the stored USB standard signal to the decoder 332, or may temporarily store the video signal decoded at the decoder 332, and transmit the stored signal to the signal converting unit 336).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Hundal to incorporate the teachings of Yun and include USB data signal conversions and a switch to select the display port signals or the converted USB display signals.
One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of USB devices as display data devices, thus increasing the capabilities of the display system of Hundal without requiring the addition of multiple display dedicated circuitry (See Yun: Paragraphs 0006-0008).
Neither Hundal nor Yun explicitly teach the USB 4.0 specification. 
Raghav teaches wherein the first operation mode comprises a display port tunneling protocol compliant with USB 4.0 specification (Paragraph 0026, USB 4.0 Specification introduces the concept of protocol tunneling to USB bus architecture.  Besides tunneling Enhanced SuperSpeed USB (USB3), display tunneling based on DisplayPort (DP) protocol and load/store tunneling based on PCI Express (PCIe) are defined.  These protocol tunnels operate independently over the USB4 transport and physical layers).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Hundal to incorporate the teachings of Raghav and allow the use of USB 4.0 protocol to tunnel the display data over USB for the system of Hundal in view of Yun.
One of ordinary skill in the art would be motivated to make the modifications in order to allow efficient tunneling over USB transport and physical layers, thus decreasing processing requirements and allowing the sharing of multiple protocol schemes over a single link (See Raghav: Paragraphs 0001 & 0026).

Allowable Subject Matter

Claims 9-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 9-17, the known prior art of record taken alone or in combination fails to teach a first driver having a differential output pair for coupling to the first transmitting pin . 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184